19-23649-rdd          Doc 862       Filed 02/21/20 Entered 02/21/20 18:13:28                 Main Document
                                                Pg 1 of 10



                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------- x
                                                              :
In re:                                                        :
                                                                  Chapter 11
                                                              :
                                        1
PURDUE PHARMA L.P., et al.,                                   :
                                                                  Case No. 19-23649 (RDD)
                                                              :
                           Debtors.                           :
                                                              :
------------------------------------------------------------- x

                                          AFFIDAVIT OF SERVICE

        I, YunKyung Yu, depose and say that I am employed by Kurtzman Carson Consultants
 LLC (KCC), the claims and noticing agent for the Official Committee of Unsecured Creditors in
 the above-captioned case.

        On or before February 20, 2020, at my direction and under my supervision, employees of
 KCC caused to be served the following document via Electronic Mail upon the service list
 attached hereto as Exhibit A; and via First Class Mail upon the service list attached hereto as
 Exhibit B:




                                            (Continued on Next Page)




 1
          The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the
          applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue
          Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue
          Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745),
          Greenfield Bio Ventures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue
          Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical Products L.P. (3902),
          Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P. (7502),
          Rhodes Associates L.P. (N/A), Paul Land Inc. (7425) Quidnick Land L.P. (7584), Rhodes Pharmaceuticals
          L.P. (6166), Rhodes Technologies (7143), UDF L.P. (0495), SVC Pharma L.P. (5717) and SVC Pharma
          Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
          Boulevard, Stamford, CT 06901
19-23649-rdd   Doc 862   Filed 02/21/20 Entered 02/21/20 18:13:28   Main Document
                                     Pg 2 of 10
19-23649-rdd   Doc 862   Filed 02/21/20 Entered 02/21/20 18:13:28   Main Document
                                     Pg 3 of 10




                                Exhibit A
           19-23649-rdd                  Doc 862              Filed 02/21/20 Entered 02/21/20 18:13:28                                              Main Document
                                                                          PgExhibit
                                                                             4 ofA10
                                                                                   Master Service List
                                                                                Served via Electronic Mail


                  DESCRIPTION                                        COMPANY                                   CONTACT                                           EMAIL

 Counsel to the Attorney General, State of Florida Agentis PLLC                                  Attn: Christopher B. Spuches, Esq.     cbs@agentislaw.com
                                                                                                                                        idizengoff@akingump.com;
                                                                                                                                        apreis@akingump.com;
                                                                                                 Attn: Ira S. Dizengoff, Arik Preis,    mhurley@akingump.com;
 Counsel to the Official Committee of Unsecured                                                  Mitchell P. Hurley, Sara L. Brauner, & sbrauner@akingump.com;
 Creditors of Purdue Pharma L.P., et al.             Akin Gump Strauss Hauer & Feld LLP          Edan Lisovicz                          elisovicz@akingump.com
 Counsel to OptumRX, Inc.                            Alston & Bird LLP                           Attn: William Hao                      william.hao@alston.com
                                                                                                 Attn: William Sugden and Jacob         will.sugden@alston.com;
 Counsel to OptumRX, Inc.                            Alston & Bird LLP                           Johnson                                jacob.johnson@alston.com
                                                                                                                                        aa@andrewsthornton.com;
                                                                                                 Attn: Anne Andrews, Sean T. Higgins, shiggins@andrewsthornton.com;
 Counsel to Ryan Hampton                             Andrews & Thornton                          Robert S. Siko                         rsiko@andrewsthornton.com
 Counsel to the Ad Hoc Group of Individual                                                       Attn: Edward E. Neiger, Esq. &         eneiger@askllp.com;
 Victims                                             Ask LLP                                     Jennifer A. Christian, Esq.            jchristian@askllp.com
                                                     Attorney General for the State of           Attn: Jennifer L. Vandermeuse -
 State Attorney General                              Wisconsin                                   Assistant Attorney General             vandermeusejl@doj.state.wi.us
                                                                                                 Tobey M. Daluz, Esquire & Laurel D. daluzt@ballardspahr.com;
 Counsel for DuPont de Nemours, Inc.             Ballard Spahr LLP                               Roglen, Esquire                        roglenl@ballardspahr.com
 Counsel to Community Health Systems, Inc.,
 Tenet Healthcare Corporation, and Infirmary
 Health System, Inc., And Class of approximately
 384 hospitals on Exhibit A                      Barrett Law Group, P.A.                         Attn: John W. Barrett, Esq.                DonBarrettPA@gmail.com
                                                                                                                                            jalberto@bayardlaw.com;
 Counsel to the Official Committee of Unsecured                                                  Attn: Justin R. Alberto, Erin R. Fay, &    efay@bayardlaw.com;
 Creditors of Purdue Pharma L.P., et al.             Bayard, P.A.                                Daniel N. Brogan                           dbrogan@bayardlaw.com
 Attorneys for Sarasota County Public Hospital                                                   Attn: Morgan R. Bentley & David A.         mbentley@bentleyandbruning.com;
 District                                            Bentley & Bruning P.A.                      Wallace                                    dwallace@bentleyandbruning.com
                                                                                                 Attn: Lawrence M. Schwab and
 Counsel to United Parcel Service, Inc.              Bialson, Bergen & Schwab                    Kenneth T. Law                             Klaw@bbslaw.com
 Interested Party                                    BMC Group, Inc.                             Attn: T Feil                               bmc@ecfAlerts.com
 Counsel to Dr. Richard Sackler, Jonathan
 Sackler,                                                                                        Attn: Daniel S. Connolly & Robert G.       daniel.connolly@bracewell.com;
 David Sackler, and Beverly Sackler                  Bracewell LLP                               Burns                                      robert.burns@bracewell.com
 Attorneys for SAP America, Inc., SAP SE, and
 Ariba, Inc.                                         Brown & Connery LLP                         Attn: Donald K. Ludman, Esq.               dludman@brownconnery.com

 Counsel to Ad Hoc Committee of Governmental                                                     Attn: Gerard T. Cicero and David J.        GCicero@brownrudnick.com;
 and other Contingent Litigation Claimants           Brown Rudnick LLP                           Molton                                     DMolton@brownrudnick.com

 Counsel to Ad Hoc Committee of Governmental
 and other Contingent Litigation Claimants           Brown Rudnick LLP                           Attn: Steven D. Pohl                       spohl@brownrudnick.com
 Counsel to Mckesson Corporation, on Behalf of                                                   Attn: Jeffrey K. Garfinkle, Esq., Daniel   jgarfinkle@buchalter.com;
 itself and Certain Corporate Affiliates             Buchalter, a Professional Corporation       H. Slate, Esq.                             dslate@buchalter.com
 Attorneys for Oracle America, Inc.                  Buchalter, A Professional Corporation       Attn: Shawn M. Christianson, Esq.          schristianson@buchalter.com

 Counsel to the People of the State of California    California Department of Justice            Attn: Bernard A. Eskandari                 bernard.eskandari@doj.ca.gov
 Deputy Attorney General                             California Department of Justice            Attn: Timothy D. Lundgren                  timothy.lundgren@doj.ca.gov
                                                                                                 Michelle Burkart, Deputy Attorney
 Counsel for the People of the State of California   California Department of Justice            General                                    michelle.burkart@doj.ca.gov
                                                                                                                                            kmaclay@capdale.com;
                                                                                                                                            jwehner@capdale.com;
 Counsel to the Multi-State Governmental Entities                                                Attn: Kevin Maclay, James Wehner,          jliesemer@capdale.com;
 Group                                            Caplin & Drysdale, Chartered                   Jeffrey Liesemer, Todd Phillips            tphillips@capdale.com
 Counsel to the State of West Virginia, ex. rel.
 Patrick Morrisey, Attorney General               Carter Ledyard & Milburn LLP                   Attn: Aaron R. Cahn                        bankruptcy@clm.com

 Counsel to the Commonwealth of Massachusetts Commonwealth of Massachusetts                      Attn: Eric M. Gold, Assistant AG           eric.gold@mass.gov
                                                                                                 Attn: Carol E. Momjian - Senior
 Counsel to Commonwealth of Pennsylvania             Commonwealth of Pennsylvania                Deputy AG                                  cmomjian@attorneygeneral.gov
 Counsel to the State of Arizona                     Consovoy McCarthy PLLC                      Attn: J. Michael Connolly                  mike@consovoymccarthy.com
                                                                                                                                            cbrustowicz@clfnola.com;
                                                                                                 Celeste Brustowicz, Jessica Detty &        jdetty@clfnola.com;
 Attorneys for Kara Trainor Brucato                  Cooper Law Firm LLC                         Lisa Richardson                            lrichardson@clfnola.com
 Counsel for NAS Babies Ad Hoc Committee             Creadore Law Firm PC                        Donald Creadore                            donald@creadorelawfirm.com
 Counsel to Community Health Systems, Inc.,
 Tenet Healthcare Corporation, and Infirmary
 Health System, Inc., And Class of approximately
 384 hospitals on Exhibit A                          Cuneo Gilbert & Laduca, LLP                 Attn: Jonathan W. Cuneo, Esq.              jonc@cuneolaw.com
 Counsel to Community Health Systems, Inc.,
 Tenet Healthcare Corporation, and Infirmary
 Health System, Inc., And Class of approximately
 384 hospitals on Exhibit A                          Cuneo Gilbert & Laduca, LLP                 Attn: Jonathan W. Cuneo, Esq.              jonc@cuneolaw.com
                                                                                                 Attn: Marshall Scott Huebner,
                                                                                                 Benjamin S. Kaminetzky, Timothy
 Counsel to the Debtors and Debtors in                                                           Graulich, Christopher Robertson and
 Possession                                          Davis Polk & Wardwell LLP                   Eli J. Vonnegut                            Purdue.noticing@dpw.com
 Counsel for the State of Missouri                   Doster, Ullom & Boyle, LLC                  Gregory D. Willard                         GWillard@dubllc.com
                                                                                                                                            badams@egletlaw.com;
 Counsel to Counsel to Nevada Counties and                                                       Attn: Robert M. Adams, Artemus W.          aham@egletlaw.com;
 Municipalities                                      Eglet Adams                                 Ham, & Erica D. Entsminger                 eentsminger@egletlaw.com



In re Purdue Pharma L.L., et al.,
Case No. 19-23649                                                                        Page 1 of 4
           19-23649-rdd                 Doc 862               Filed 02/21/20 Entered 02/21/20 18:13:28                                           Main Document
                                                                          PgExhibit
                                                                             5 ofA10
                                                                                     Master Service List
                                                                                  Served via Electronic Mail


                     DESCRIPTION                                    COMPANY                                    CONTACT                                      EMAIL
 Counsel to CVS Caremark Part D Services,
 L.L.C. and CaremarkPCS Health, L.L.C.               Foley & Lardner LLP                         Attn: Geoffrey S. Goodman              ggoodman@foley.com
 Counsel to CVS Caremark Part D Services,
 L.L.C. and CaremarkPCS Health, L.L.C.               Foley & Lardner LLP                         Attn: Leah M. Eisenberg, Esq.          leisenberg@foley.com
 Counsel to Old Republic Insurance Company                                                       Attn: Suj M. Pandya and Margaret M.    spandya@foxswibel.com;
 and its affiliated entities                         Fox Swibel Levin & Carroll LLP              Anderson                               panderson@foxswibel.com
 Counsel to Walgreen Co., Walgreen Eastern Co.,
 Inc.
 Walgreen Arizona Drug Co., for themselves and
 certain                                                                                         Attn: Joseph D. Frank and Jeremy C.    jfrank@fgllp.com;
 corporate affiliates and subsidiaries               Frankgecker LLP                             Kleinman                               jkleinman@fgllp.com
                                                                                                                                        litherlandc@gilbertlegal.com;
 Counsel to Ad Hoc Committee of Governmental                                                     Attn: Craig Literland, Kami Quinn, and quinnk@gilbertlegal.com;
 and other Contingent Litigation Claimants           Gilbert, LLP                                Scott Gilbert                          gilberts@gilbertlegal.com
 Counsel to the Arkansas Plaintiffs and the
 Tennessee Plaintiffs                                Godfrey & Kahn, S.C.                        Attn: Katherine Stadler                kstadler@gklaw.com
                                                                                                                                        mgoldstein@goodwinlaw.com;
 Counsel to Teva Pharmaceuticals USA, Inc.,                                                      Attn: Michael H. Goldstein, William P. wweintraub@goodwinlaw.com;
 Anda, Inc. and Teva Canada Limited                  Goodwin Procter LLP                         Weintraub, & Howard S. Steel           hsteel@goodwinlaw.com
 Counsel for City of Seattle                         Hagens Berman Sobol Shapiro LLP             Attn: Ben Harrington                   benh@hbsslaw.com
                                                     HAGENS BERMAN SOBOL SHAPIRO                 Attn: Thomas M. Sobol, Lauren G.
 Counsel to Blue Cross Blue Shield Association       LLP                                         Barnes                                 purduebankruptcy@hbsslaw.com
 Counsel to Express Scripts, Inc., Express Scripts
 Senior Care Holdings, Inc., and Ascent Health
 Services                                            Husch Blackwell LLP                         Attn: Caleb T. Holzaepfel              Caleb.Holzaepfel@huschblackwell.com
 Counsel to Express Scripts, Inc., Express Scripts
 Senior Care Holdings, Inc., and Ascent Health
 Services                                            Husch Blackwell LLP                         Attn: Marshall C. Turner               marshall.turner@huschblackwell.com
 Counsel to Mckesson Corporation, on Behalf of
 itself and Certain Corporate Affiliates             Jenner & Block, LLP                         Attn: Catherine L. Steege, Esq.        CSteege@jenner.com
 Counsel to Mckesson Corporation, on Behalf of
 itself and Certain Corporate Affiliates             Jenner & Block, LLP                         Attn: Richard Levin, Esq.              rlevin@jenner.com
                                                                                                                                        mleventhal@jha.com;
                                                                                                                                        dpepe@jha.com;
                                                                                                 Attn: Gregory P. Joseph, Mara          pjerdee@jha.com;
 Counsel to Dr. Richard Sackler, Jonathan                                                        Leventhal, Douglas J. Pepe, Peter R.   cstanley@jha.com;
 Sackler, David Sackler, and Beverly Sackler         Joseph Hage Aaronson LLC                    Jerdee, & Christopher J. Stanley       gjoseph@jha.com
 Counsel to Fredrick Hill                            Kasen & Kasen, P.C.                         Attn: Jenny R. Kasen, Esq.             jkasen@kasenlaw.com
 Counsel to the State of Arizona                     Keller Lenkner LLC                          Attn: Seth A. Meyer                    sam@kellerlenkner.com
                                                                                                 Attn: Matthew J. Gold and Robert M.    mgold@kkwc.com;
 Counsel to State of Washington                      Kleinberg, Kaplan, Wolff & Cohen, P.C.      Tuchman                                rtuchman@kkwc.com

 Counsel to Ad Hoc Committee of Governmental                                                     Attn: Kenneth Eckstein and Rachael     keckstein@kramerlevin.com;
 and other Contingent Litigation Claimants           Kramer Levin Naftalis & Frankel             Ringer                                 rringer@kramerlevin.com
 Counsel to Counsel to Nevada Counties and
 Municipalities                                      Loeb & Loeb LLP                             Attn: Vadim J. Rubinstein, Esq         vrubinstein@loeb.com
 Counsel to Old Republic Insurance Company                                                       Attn: Michael Luskin and Richard       luskin@lsellp.com;
 and its affiliated entities                         Luskin, Stern & Eisler LLP                  Stern                                  stern@lsellp.com
                                                                                                 Attn: Darlene M. Nowak, Esq., Robert   nowak@marcus-shapira.com;
 Counsel to Giant Eagle, Inc.                  Marcus & Shapira LLP                              M. Barnes, Esq.                        rbarnes@marcus-shapira.com
                                               McElroy, Deutsch, Mulvaney & Carpenter,
 Counsel to Westchester Fire Insurance Company LLP                                     Attn: Gary D. Bressler, Esquire        gbressler@mdmc-law.com
                                               McElroy, Deutsch, Mulvaney & Carpenter, Attn: Michael Morano, Esquire, Nicole mmorano@mdmc-law.com;
 Counsel to Westchester Fire Insurance Company LLP                                     Leonard, Esquire                       nleonard@mdmc-law.com
                                                                                                                              guzzi@milbank.com;
 Counsel to Dr. Richard Sackler, Jonathan                                              Attn: Gerard Uzzi, Esq., Eric Stodola, estodola@milbank.com;
 Sackler, David Sackler, and Beverly Sackler   Milbank LLP                             Esq., & Alex Lees, Esq.                alees@milbank.com
                                                                                       Attn: Steven A. Ginther - Special
 Counsel to The Missouri Department of Revenue Missouri Department of Revenue          Assistant AG                           sdnyecf@dor.mo.gov


 Counsel to Ronald D. Stracener, F. Kirk Hopkins,
 Jordan Chu, Amel Eiland, Nadja Streiter, Michael
 Konig, Eli Medina, Barbara Rivers, Marketing
 Services of Indiana, Inc., Glenn Golden, Gretta
 Golden, Michael Christy, Edward Grace, Debra
 Dawsey, Darcy Sherman, Kimberly Brand, Lou
 Sardella, Michael Klodzinski, Kevin Wilk, Heather
 Enders, Jason Reynolds, MSI Corporation,
 Deborah Green-Kuchta, W. Andrew Fox, Dora
 Lawrence, Michael Lopez, Zachary R. Schneider,
 and the Putative Classes                          Morgan & Morgan                               Attn: James Young                      jyoung@forthepeople.com




In re Purdue Pharma L.L., et al.,
Case No. 19-23649                                                                        Page 2 of 4
           19-23649-rdd                   Doc 862          Filed 02/21/20 Entered 02/21/20 18:13:28                                              Main Document
                                                                       PgExhibit
                                                                          6 ofA10
                                                                                Master Service List
                                                                             Served via Electronic Mail


                  DESCRIPTION                                    COMPANY                                    CONTACT                                         EMAIL


 Counsel to Ronald D. Stracener, F. Kirk Hopkins,
 Jordan Chu, Amel Eiland, Nadja Streiter, Michael
 Konig, Eli Medina, Barbara Rivers, Marketing
 Services of Indiana, Inc., Glenn Golden, Gretta
 Golden, Michael Christy, Edward Grace, Debra
 Dawsey, Darcy Sherman, Kimberly Brand, Lou
 Sardella, Michael Klodzinski, Kevin Wilk, Heather
 Enders, Jason Reynolds, MSI Corporation,
 Deborah Green-Kuchta, W. Andrew Fox, Dora
 Lawrence, Michael Lopez, Zachary R. Schneider,
 and the Putative Classes                          Morgan & Morgan                            Attn: Juan R. Martin                      juanmartinez@forthepeople.com
                                                                                              Katherine M. McCraw, Assistant
 Counsel for NC DHHS/DHB                          N.C. Department of Justice                  Attorney General                          kmccraw@ncdoj.gov

 State Attorney General                           National Association of Attorneys General Attn: Karen Cordry                          kcordry@naag.org
 Counsel to New York State Department of          New York State Department of Financial Attn: Nicolas G. Keller - Assistant
 Financial Services                               Services                                    Counsel                                   nicolas.keller@dfs.ny.gov
                                                                                              Attn: Heather M. Crockett, Amanda K.
 Counsel to State of Indiana                      Office of the Indiana Attorney General      Quick, Curtis T. Hill Jr.                 Heather.Crockett@atg.in.gov
                                                  Office of the New Jersey State Attorney
 State Attorney General                           General                                     Attn: Lara J. Fogel, Deputy AG            lara.fogel@law.njoag.gov
                                                  Office of the New York State Attorney
 Counsel to Opioids and Impact Litigation         General                                     Attn: David E. Nachman                    David.Nachman@ag.ny.gov
                                                  Office of the New York State Attorney
 State Attorney General                           General                                     Attn: Kathryn J. Blake, Assistant AG      Kathryn.Blake@ag.ny.gov
 State Attorney General, Counsel to Counsel for   Office of the New York State Attorney
 Opioids and Impact Litigation                    General                                     Attn: Muhammad Umair Khan                 Umair.Khan@ag.ny.gov
                                                  Office of the South Carolina Attorney       Attn: Annemarie B. Mathews -
 Counsel to the State of South Carolina           General                                     Assistant AG                              amathews@scag.gov
                                                  Office of the South Carolina Attorney       Attn: Jared Q. Libet - Assistant Deputy
 Counsel to the State of South Carolina           General                                     AG                                        jlibet@scag.gov
                                                  Office of the State of Connecticut Attorney
 State Attorney General                           General                                     Attn: Denise S. Mondell, Assistant AG     Denise.Mondell@ct.gov

                                                  Office of the State of Idaho Attorney       Attn: Brett T. DeLange - Deputy AG
 State Attorney General                           General                                     Chief, Consumer Protection Division       brett.delange@ag.idaho.gov
                                                  Office of the State of Iowa Attorney        Attn: William R. Pearson - Assistant
 State Attorney General                           General                                     AG                                        william.pearson@ag.iowa.gov
                                                  Office of the State of Vermont Attorney
 State Attorney General                           General                                     Attn: Jill S. Abrams                      Jill.abrams@vermont.gov
 Office of The United States Trustee              Office of The United States Trustee         Attn: Paul Schwartzberg                   paul.schwartzberg@usdoj.gov

 Counsel to Ohio Attorney General                 Ohio Attorney General                       Attn: Alison L. Archer, Assistant AG      Alison.Archer@ohioattorneygeneral.gov

 Counsel to Ohio Attorney General                 Ohio Attorney General                       Attn: Patricia D. Lazich, Assistant AG    Trish.Lazich@ohioattorneygeneral.gov
                                                                                              Attn: Melanie L. Cyganowski, Esq. &       mcyganowski@otterbourg.com;
 Counsel to the State of Texas                    Otterbourg P.C.                             Jennifer S. Feeney                        jfeeney@otterbourg.com
                                                                                              Attn: Melissa L. Van Eck - Senior
 Counsel to Commonwealth of Pennsylvania       Pennsylvania Office of Attorney General        Deputy AG                                 mvaneck@attorneygeneral.gov
 Counsel to the Ad Hoc Group of Non-Consenting                                                Attn: Andrew M. Troop and Andrew V.       andrew.troop@pillsburylaw.com;
 States                                        Pillsbury Winthrop Shaw Pittman LLP            Alfano                                    andrew.alfano@pillsburylaw.com
 Counsel to the Ad Hoc Group of Non-Consenting
 States                                        Pillsbury Winthrop Shaw Pittman LLP            Attn: Jason S. Sharp                      jason.sharp@pillsburylaw.com
                                                                                                                                        purduepharmateam@primeclerk.com;
 Claims and Noticing Attorney Generalent          Prime Clerk, LLC                            Attn: Herb Baer                           serviceqa@primeclerk.com

 Counsel to Blue Cross Blue Shield Association    RAWLINGS & ASSOCIATES                       Attn: Mark D. Fischer                     mdf@rawlingsandassociates.com
 Counsel to AmerisourceBergen Drug
 Corporation                                      Reed Smith LLP                              Attn: Christopher A. Lynch                clynch@reedsmith.com
 Counsel to AmerisourceBergen Drug
 Corporation                                      Reed Smith LLP                              Attn: Claudia Z. Springer                 cspringer@reedsmith.com
                                                                                              Kristine Manoukian & James T.             Kristine.Manoukian@srz.com;
 Counsel to the Ad Hoc Group of Hospitals         Schulte Roth & Zabel LLP                    Bentley                                   James.Bentley@srz.com
 Counsel to Consortium of Some Massachusetts                                                  Attn: Beth Kaswan and Judith S.           bkaswan@scott-scott.com;
 Municipalities                                   Scott+Scott Attorneys at Law LLP            Scolnick                                  jscolnick@scott-scott.com
                                                                                                                                        egoldstein@goodwin.com;
                                                                                                                                        bankruptcy@goodwin.com;
 Counsel for United HealthCare Services, Inc.     Shipman & Goodwin LLP                       Eric S. Goldstein                         bankruptcyparalegal@goodwin.com
                                                                                                                                        egraff@stblaw.com;
 Counsel for PJT Partners LP                      Simpson Thacher & Bartlett LLP              Elisha D. Graff & Jamie J. Fell, Esq.     jamie.fell@stblaw.com
 State Attorney General                           State of Alaska Attorney General            Attn: Bankruptcy Department               attorney.general@alaska.gov
 State Attorney General                           State of Arizona Attorney General           Attn: Bankruptcy Department               aginfo@azag.gov
 State Attorney General                           State of California Attorney General        Attn: Bankruptcy Department               bankruptcy@coag.gov
 State Attorney General                           State of Connecticut Attorney General       Attn: Bankruptcy Department               attorney.general@po.state.ct.us
 State Attorney General                           State of Delaware Attorney General          Attn: Bankruptcy Department               Attorney.General@state.DE.US
 State Attorney General                           State of Hawaii Attorney General            Attn: Bankruptcy Department               hawaiiag@hawaii.gov
 State Attorney General                           State of Illinois Attorney General          Attn: Bankruptcy Department               webmaster@atg.state.il.us
 State Attorney General                           State of Louisiana Attorney General         Attn: Bankruptcy Department               ConsumerInfo@ag.state.la.us
 State Attorney General                           State of Maine Attorney General             Attn: Bankruptcy Department               consumer.mediation@maine.gov



In re Purdue Pharma L.L., et al.,
Case No. 19-23649                                                                    Page 3 of 4
           19-23649-rdd                Doc 862             Filed 02/21/20 Entered 02/21/20 18:13:28                                            Main Document
                                                                       PgExhibit
                                                                          7 ofA10
                                                                                Master Service List
                                                                             Served via Electronic Mail


                 DESCRIPTION                                      COMPANY                                  CONTACT                                      EMAIL
 State Attorney General                            State of Maryland Attorney General         Attn: Bankruptcy Department             oag@oag.state.md.us

 State Attorney General                            State of Massachusetts Attorney General    Attn: Bankruptcy Department             ago@state.ma.us
 State Attorney General                            State of Michigan Attorney General         Attn: Bankruptcy Department             miag@michigan.gov
 State Attorney General                            State of Minnesota Attorney General        Attn: Bankruptcy Department             Attorney.General@ag.state.mn.us
 State Attorney General                            State of Missouri Attorney General         Attn: Bankruptcy Department             attorney.general@ago.mo.gov
 State Attorney General                            State of Nebraska Attorney General         Attn: Bankruptcy Department             ago.info.help@nebraska.gov

 State Attorney General                            State of New Hampshire Attorney General Attn: Bankruptcy Department                attorneygeneral@doj.nh.gov
 State Attorney General                            State of New Jersey Attorney General    Attn: Bankruptcy Department                askconsumeraffairs@lps.state.nj.us
 State Attorney General                            State of New York Attorney General      Attn: Louis J. Testa                       Louis.Testa@ag.ny.gov

 State Attorney General                            State of North Carolina Attorney General   Attn: Jessica Sutton                    jsutton2@ncdoj.gov
 State Attorney General                            State of North Dakota Attorney General     Attn: Bankruptcy Department             ndag@nd.gov
 State Attorney General                            State of Oregon Attorney General           Attn: Bankruptcy Department             consumer.hotline@doj.state.or.us

 State Attorney General                            State of South Dakota Attorney General     Attn: Bankruptcy Department             consumerhelp@state.sd.us
 State Attorney General                            State of Tennessee Attorney General        Attn: Bankruptcy Department             reg.boards@tn.gov
 Counsel to the State of Texas                     State of Texas                             Attn: Paul L. Singer, Esq.              paul.singer@oag.texas.gov
 Counsel to the State of Texas                     State of Texas                             Attn: Rachel R. Obaldo, Esq.            bk-robaldo@oag.texas.gov
 State Attorney General                            State of Texas Attorney General            Attn: Bankruptcy Department             public.information@oag.state.tx.us
 State Attorney General                            State of Utah Attorney General             Attn: Bankruptcy Department             uag@utah.gov
 State Attorney General                            State of Vermont Attorney General          Attn: Bankruptcy Department             ago.info@vermont.gov
                                                                                              Attn: Abby Cunningham, Assistant AG
 State Attorney General                            State of West Virginia Attorney General    for West Virginia                       Abby.G.Cunningham@wvago.gov


 Counsel to Ronald D. Stracener, F. Kirk Hopkins,
 Jordan Chu, Amel Eiland, Nadja Streiter, Michael
 Konig, Eli Medina, Barbara Rivers, Marketing
 Services of Indiana, Inc., Glenn Golden, Gretta
 Golden, Michael Christy, Edward Grace, Debra
 Dawsey, Darcy Sherman, Kimberly Brand, Lou
 Sardella, Michael Klodzinski, Kevin Wilk, Heather
 Enders, Jason Reynolds, MSI Corporation,
 Deborah Green-Kuchta, W. Andrew Fox, Dora
 Lawrence, Michael Lopez, Zachary R. Schneider,                                               Attn: Nicholas F. Kajon and             nfk@stevenslee.com;
 and the Putative Classes                          Stevens & Lee, P.C.                        Constantine D. Pourakis                 cp@stevenslee.com

 Counsel to Certain Native American Tribes,        Stutzman, Bromberg, Esserman & Plifka,     Attn: Sander L. Esserman and Peter      esserman@sbep-law.com;
 Health Organizations, Municipalities and Unions   a Professional Corporation                 C. D’Apice                              dapice@sbep-law.com
                                                                                              Attn: Scott S. Markowitz, Esq., Rocco   smarkowitz@tarterkrinsky.com;
 Counsel to the Ad Hoc Committee of NAS                                                       A. Cavaliere, Esq., & Michael Z.        rcavaliere@tarterkrinsky.com;
 Babies                                          Tarter Krinsky & Drogin LLP                  Brownstein, Esq.                        mbrownstein@tarterkrinsky.com
 Counsel to Community Health Systems, Inc.,
 Tenet Healthcare Corporation, and Infirmary
 Health System, Inc., And Class of approximately
 384 hospitals on Exhibit A                      Teitelbaum Law Group, LLC                    Attn: Jay Teitelbaum, Esq.              jteitelbaum@tblawllp.com
                                                                                              Attn: Marvin Clements, Bankruptcy
 State of Tennessee                                Tennessee Attorney General’s Office        Division                        Marvin.Clements@ag.tn.gov
 Counsel to Thermo Fisher Scientific               Tucker Arensberg, P.C.                     Attn: Jordan S. Blask, Esq.     jblask@tuckerlaw.com
                                                                                                                              twaldrep@waldrepllp.com;
                                                                                          Attn: Thomas W. Waldrep, Jr., James jlyday@waldrepllp.com;
 Counsel to the State of North Carolina            Waldrep LLP                            C. Lanik, Jennifer B. Lyday         jlanik@waldrepllp.com
 Counsel for Washington State Department of                                               Dina L. Yunker, Assistant Attorney
 Revenue                                           Washington State Department of Revenue General                             dina.yunker@atg.wa.gov
 Counsel to the State of Alabama                   Wilk Auslander LLP                     Attn: Eric J. Snyder                esnyder@wilkauslander.com




In re Purdue Pharma L.L., et al.,
Case No. 19-23649                                                                    Page 4 of 4
19-23649-rdd   Doc 862   Filed 02/21/20 Entered 02/21/20 18:13:28   Main Document
                                     Pg 8 of 10




                                Exhibit B
                                                                                                               Exhibit B
                                                                                                          Master Service List
                                                                                                       Served via First Class Mail


          DESCRIPTION                              COMPANY                             CONTACT                                 ADDRESS1                         ADDRESS2                                                    CITY        STATE       ZIP
 Top 3 Largest Secured Creditor     Air Liquide Industrial U.S. LP       Attn: President or General Counsel          180 W. Germantown Pike                                                                           East Norriton   PA        19401
                                                                         Attn: Brendan Stuhan, Assistant
 Committee of Unsecured Creditors Blue Cross and Blue Shield Association General Counsel                             1310 G Street NW                                                                                 Washington      DC        20005

 Counsel for the People of the                                               Attn: Judith A. Fiorentini - Supervising
 State of California                California Department of Justice         Deputy Attorney General                  600 West Broadway, Suite 1800                                                                   San Diego       CA        92101
 United States Bankruptcy Court
 for the Southern District of New                                                                                                                      300 Quarropas Street, Room
 York                             Chambers of Honorable Robert D. Drain      Purdue Pharma L.P. - Chambers Copy      US Bankruptcy Court SDNY          248                                                            White Plains    NY        10601
 State Attorney General           Commonwealth of Puerto Rico                Attn: Bankruptcy Department             Apartado 9020192                                                                                 San Juan        PR        00902-0192
                                  CVS Caremark Part D Services L.L.C.        Attn: Andrea Zollett, Senior Legal




                                                                                                                                                                                               19-23649-rdd
 Committee of Unsecured Creditors and Caremarkpcs Health, L.L.C.             Counsel                                 2211 Sanders Road, NBT-9                                                                         Northbrook      IL        60062
 Top 3 Largest Secured Creditor   Ikon Financial Services                    Attn: President or General Counsel      1738 Bass Rd                                                                                     Macon           GA        31210-1043
 Internal Revenue Service         Internal Revenue Service                   Centralized Insolvency Operation        2970 Market Street                Mail Stop 5 Q30 133                                            Philadelphia    PA        19104-5016
 Internal Revenue Service         Internal Revenue Service                   Centralized Insolvency Operation        P.O. Box 7346                                                                                    Philadelphia    PA        19101-7346
                                  LTS Lohmann Therapy Systems                Attn: Stephanie Satz, General Counsel
 Committee of Unsecured Creditors Corporation                                (US)                                    21 Henderson Drive                                                                               West Caldwell   NJ        07006
 Office of The United States
 Trustee                          Office of The United States Trustee        Attn: Paul Schwartzberg                 U.S. Federal Office Building      201 Varick Street, Suite 1006                                  New York        NY        10014

 Committee of Unsecured Creditors Pension Benefit Guaranty Corporation       Attn: Adi Berger, Director              1200 K Street, NW                                                                                Washington      DC        20005




                                                                                                                                                                                               Doc 862
                                                                                                                     One Stamford Forum, 201 Tresser
 Debtors                            Purdue Pharma L.P.                       Attn: President or General Counsel      Boulevard                                                                                        Stamford        CT        06901
 Interested Party                   Ronald Dawdar                            c/o Legal Mail Department               KQ7780                            50 Overlook Drive                                              LaBelle         PA        15450
 State Attorney General             State of Alabama Attorney General        Attn: Bankruptcy Department             P.O. Box 300152                                                                                  Montgomery      AL        36130-0152
 State Attorney General             State of Arkansas Attorney General       Attn: Bankruptcy Department             323 Center St.                    Suite 200                                                      Little Rock     AR        72201-2610
                                                                                                                     Ralph L. Carr Colorado Judicial
 State Attorney General             State of Colorado Attorney General       Attn: Bankruptcy Department             Center                            1300 Broadway, 10th Floor                                      Denver          CO        80203




                                                                                                                                                                           Filed 02/21/20 Entered 02/21/20 18:13:28
 State Attorney General             State of Florida Attorney General        Attn: Bankruptcy Department             The Capitol, PL 01                                                                               Tallahassee     FL        32399-1050
 State Attorney General             State of Georgia Attorney General        Attn: Bankruptcy Department             40 Capital Square, SW                                                                            Atlanta         GA        30334-1300
 State Attorney General             State of Idaho Attorney General          Attn: Bankruptcy Department             700 W. Jefferson Street           P.O. Box 83720                                                 Boise           ID        83720-1000
                                                                                                                                                       302 W. Washington St., 5th
 State Attorney General             State of Indiana Attorney General        Attn: Bankruptcy Department             Indiana Government Center South   Floor                                                          Indianapolis    IN        46204
 State Attorney General             State of Iowa Attorney General           Attn: Bankruptcy Department             1305 E. Walnut Street                                                                            Des Moines      IA        50319
 State Attorney General             State of Kansas Attorney General         Attn: Bankruptcy Department             120 SW 10th Ave., 2nd Floor                                                                      Topeka          KS        66612-1597
 State Attorney General             State of Kentucky Attorney General       Attn: Bankruptcy Department             700 Capitol Avenue, Suite 118                                                                    Frankfort       KY        40601




                                                                                                                                                                                       Pg 9 of 10
                                                                                                                                                       550 High Street, Suite 1200,
 State Attorney General             State of Mississippi Attorney General    Attn: Bankruptcy Department             Walter Sillers Building           P.O. Box 220                                                   Jackson         MS        39201
 State Attorney General             State of Montana Attorney General        Attn: Bankruptcy Department             215 N Sanders, Third Floor        P.O. BOX 201401                                                Helena          MT        59620-1401
 State Attorney General             State of Nevada Attorney General         Attn: Bankruptcy Department             100 North Carson Street                                                                          Carson City     NV        89701

 State Attorney General             State of New Mexico Attorney General     Attn: Bankruptcy Department             P.O. Drawer 1508                                                                                 Santa Fe        NM        87504-1508
 State Attorney General             State of Ohio Attorney General           Attn: Bankruptcy Department             30 E. Broad St., 14th Floor                                                                      Columbus        OH        43215
 State Attorney General             State of Oklahoma Attorney General       Attn: Bankruptcy Department             313 NE 21st Street                                                                               Oklahoma City   OK        73105

 State Attorney General             State of Pennsylvania Attorney General Attn: Bankruptcy Department               Strawberry Square                 16th Floor                                                     Harrisburg      PA        17120

 State Attorney General             State of Rhode Island Attorney General   Attn: Bankruptcy Department             150 South Main Street                                                                            Providence      RI        02903
                                    State of South Carolina Attorney
 State Attorney General             General                                  Attn: Bankruptcy Department             P.O. Box 11549                                                                                   Columbia        SC        29211-1549
 State Attorney General             State of Virginia Attorney General       Attn: Bankruptcy Department             900 East Main Street                                                                             Richmond        VA        23219
 State Attorney General             State of Washington Attorney General     Attn: Bankruptcy Department             1125 Washington St. SE            P.O. Box 40100                                                 Olympia         WA        98504-0100
                                                                                                                                                       State Capitol, Room 114 East,
 State Attorney General             State of Wisconsin Attorney General      Attn: Bankruptcy Department             Wisconsin Department of Justice   P.O. Box 7857                 Madison                                          WI        53707-7857
 State Attorney General             State of Wyoming Attorney General        Attn: Bankruptcy Department             123 Capitol Building              200 W. 24th Street            Cheyenne                                         WY        82002
 Top 3 Largest Secured Creditor     U.S. Bank Equipment Finance              Attn: President or General Counsel      1310 Madrid Street                                              Marshall                                         MN        56258




                                                                                                                                                                                               Main Docum
In re Purdue Pharma L.L., et al.,
Case No. 19-23649                                                                                             Page 1 of 2
                                                                                                       Exhibit B
                                                                                                  Master Service List
                                                                                               Served via First Class Mail


          DESCRIPTION                             COMPANY                          CONTACT                               ADDRESS1            ADDRESS2                                              CITY           STATE       ZIP
 United States Department of
 Justice                            U.S. Department of Justice        Attn: Legal Department                 950 Pennsylvania Avenue, NW                                                      Washington     DC           20530-0001

 United States Attorney’s Office for
 the Southern District of New York United States Attorney's Office    Attn: U.S. Attorney                   300 Quarropas Street, Room 248                                                    White Plains   NY           10601-4150
 State Attorney General              Washington DC Attorney General   Attn: Bankruptcy Department           441 4th Street, NW                                                                Washington     DC           20001
                                                                      Attn: Paige Kesman, Assistant General
 Committee of Unsecured Creditors West Boca Medical Center            Counsel                               21644 Florida Highway                                                             Boca Raton     FL           33428




                                                                                                                                                                       19-23649-rdd
                                                                                                                                                                       Doc 862
                                                                                                                                                   Filed 02/21/20 Entered 02/21/20 18:13:28
                                                                                                                                                               Pg 10 of 10
                                                                                                                                                                       Main Docum
In re Purdue Pharma L.L., et al.,
Case No. 19-23649                                                                                     Page 2 of 2
